internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb qp2-plr-146362-01 date legend taxpayer individual a individual b company esop advisors trustee state x dollar_figurey dollar_figurez dollar_figurez1 dollar_figurez2 dear this responds to your letter requesting a ruling on behalf of the above-named taxpayer regarding their substantial compliance with the requirements of sec_1042 of the internal_revenue_code_of_1986 code and the applicable regulations in connection with the sale of qualified_securities of the company to the employee_stock_ownership_plan esop maintained by the company plr-146362-01 the taxpayer is a_trust in state x established on bank and individual a are co-trustees of the taxpayer the taxpayer files its federal_income_tax return on form_1041 on a calendar_year basis the company is a domestic_corporation that has only ever had one class of common_stock outstanding to the esop and at present on the company adopted an esop intended to be qualified under sec_401 and sec_4975 of the code on the taxpayer sold shares of common_stock of the company to the esop for a purchase_price of dollar_figurex pursuant to a letter of direction from individual a at the time of the esop transaction the company had no stock outstanding that was readily_tradable on an established_securities_market the company maintains an esop which is qualified under sec_401 and meets the requirements of sec_4975 of the code the esop has received a favorable determination_letter from the internal_revenue_service regarding the qualification of the plan as a result of the sale the taxpayer realized a gain at the time of the sale the taxpayer’s holding_period for the stock was more than years the taxpayer had received the stock upon the death of individual b on the taxpayer did not receive the stock in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied after the sale of the stock by taxpayer the esop owned more than of the outstanding_stock of the company when the taxpayer sold its shares of company stock to the esop it intended to make an election under sec_1042 to defer recognition of the entire gain from the esop transaction pursuant to the taxpayer’s plan to acquire qualified_replacement_property qrp as defined in sec_1042 within the qualified replacement_period the bank used funds the taxpayer received in the esop transaction to purchase from through in a series of transactions on behalf of the taxpayer securities of domestic operating companies with an aggregate purchase_price of dollar_figurez the trustees intended that these securities would constitute qualified_replacement_property qrp the trustees were responsible for the investment of the proceeds of the esop transaction into qrp on the company issued a statement of consent consenting to the application of sec_4978 and sec_4979a the trustees were relying on advisors who had structured the esop transaction to advise them regarding the requirements of sec_1042 advisors had been long- time counsel for individuals a and b the company and the taxpayer however advisors did not inform the trustees of the requirement under sec_1 1t of the temporary income_tax regulations that notarized statements of purchase be executed within days of the purchase of the qrp as a result when the trustees began purchasing qrp for the taxpayer they were not aware of this requirement in in connection with the preparation of the taxpayer’s plr-146362-01 income_tax return and before the trustees purchased the remainder of the qrp the trustees became aware of the notarized statement of purchase requirement on after becoming aware of the requirement to execute notarized statements of purchase for the qrp the bank’s trust officers for the taxpayer executed notarized statements of purchase covering the securities purchased between and a_trust officer also executed on a timely notarized statement of purchase for securities purchased in a series of transactions occurring between with an aggregate purchase_price of dollar_figurez1 on a_trust officer executed a timely notarized statement of purchase for securities purchased in a series of transactions occurring between and with an aggregate purchase_price of dollar_figurez2 the taxpayer represents that the purchases of qrp described above were the only purchases of qrp made by the taxpayer during the qualified replacement_period with respect to the sale of employer_securities to the esop the taxpayer filed for an automatic_extension of time until for filing its income_tax return and received an additional extension to on the taxpayer filed its form_1041 for its taxable_year accompanied by a statement of election as described in q a-3 of sec_1_1042-1t of the temporary income_tax regulations notarized statements of purchase with respect to qrp described above and a verified written_statement of the company consenting to the application of sec_4978 and sec_4979a as required in sec_1042 you have requested a ruling based on the specific facts of this case that the taxpayer is in substantial compliance with the requirements for the election of nonrecognition of gain under sec_1042 of the code and that the election will be treated as having satisfied the requirements of sec_1_1042-1t of the temporary income_tax regulations sec_1042 of the code provides that a taxpayer or executor may elect in certain cases not to recognize long-term_capital_gain on the sale of qualified_securities to an esop as defined in sec_4975 or eligible worker owned cooperative if the taxpayer purchases qualified_replacement_property as defined in sec_1042 within the replacement_period of sec_1042 and the requirements of sec_1042 and sec_1_1042-1t of the temporary income_tax regulations are satisfied a sale of qualified_securities meets the requirements of sec_1042 if the qualified_securities are sold to an esop as defined in sec_4975 or an eligible worker owned cooperative the plan or cooperative owns after application of a immediately after the sale at least percent of - a each class of outstanding_stock of the corporation other than stock described in sec_1504 which issued the securities or b the total value of all outstanding_stock of the corporation other than stock described in sec_1504 the taxpayer files with the secretary a verified written_statement of the employer whose employees are covered by the esop or an authorized officer of the cooperative consenting to the application of sec_4978 and sec_4979a with respect to such employer or cooperative plr-146362-01 and the taxpayer’s holding_period with respect to the qualified_securities is at least years determined as of the time of the sale for taxable years beginning after date sec_1042 provides that the term qualified_securities means employer_securities as defined in sec_409 which are issued by a domestic c_corporation that has no stock outstanding that is readily_tradable on an established_securities_market and were not received by the taxpayer in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied the taxpayer must purchase qualified_replacement_property within the replacement_period which is defined in sec_1042 as the period which begin sec_3 months before the date on which the sale of qualified_securities occurs and end sec_12 months after the date of such sale sec_1042 defines qualified_replacement_property as any security issued by a domestic operating_corporation which did not for the taxable_year preceding the taxable_year in which such security was purchased have passive_investment_income as defined in sec_1362 in excess of percent of the gross_receipts of such corporation for such preceding_taxable_year and is not the corporation which issued the qualified_securities which such security is replacing or a member of the same controlled_group_of_corporations within the meaning of sec_1563 as such corporation sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the election shall be made in a statement of election attached to the taxpayer’s income_tax return filed on or before the due_date including extensions of time for the taxable_year in which the sale occurs sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the statement of election shall provide that the taxpayer elects to treat the sale of securities as a sale of qualified_securities under sec_1042 and shall contain the following information a description of the qualified_securities sold including the type and number of shares the date of the sale of the qualified_securities the adjusted_basis of the qualified_securities the amount_realized upon the sale of the qualified_securities the identity of the esop or worker-owned cooperative to which the qualified_securities were sold and plr-146362-01 if the sale was part of a single interrelated transaction under a prearranged agreement between taxpayers involving other sales of qualified_securities the names and taxpayer identification numbers of the other taxpayers under the agreement and the number of shares sold by the other taxpayers sec_1_1042-1t q a-3 of the temporary income_tax regulations further provides that if the taxpayer has purchased qualified_replacement_property at the time of the election the taxpayer must attach as part of the statement of election a statement of purchase describing the qualified_replacement_property the date of the purchase and the cost of the property and declaring such property to be qualified_replacement_property with respect to the sale of qualified_securities the statement of purchase must be notarized no later than days after the purchase literal compliance with procedural directions in treasury regulations on making elections is not always required see 67_tc_736 acq in result 1979_1_cb_1 regulatory requirements that relate to the substance or the essence of the statute on the other hand must be complied with strictly with respect to the present ruling_request the taxpayer requested relief before the expiration of the time for filing the return on which the election must be made the taxpayer relied on tax professionals to advise it as to the requirements necessary to complete the sec_1042 election in a timely and correct manner promptly upon discovering that the statements of purchase were not notarized in a timely manner and prior to the expiration of the time to file the taxpayer’s income_tax return the taxpayer completed a notarized statement of purchase for qrp purchased from through notarized statements of purchase were executed within days of purchase for qrp purchased between and and between and therefore based on the specific facts of this case and representations made by the taxpayer we conclude that the taxpayer is in substantial compliance with the requirements for the election of nonrecognition of gain under sec_1042 of the code and that the election will be treated as having satisfied the requirements of sec_1_1042-1t of the temporary income_tax regulations except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representative the rulings contained in this letter are based upon information and plr-146362-01 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination enclosures copy of this letter copy for purposes sincerely yours robert d patchell acting chief qualified_plans branch division counsel associate chief_counsel tax exempt and government entities
